DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 6/27/2022 and a supplemental amendment filed on 8/4/2022 have been entered and made of record.
Application Status 
Claims 1-20 and 30,  were canceled. 
Claims 21-29 and 31-41 are pending.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 6/27/2022 and 8/4/2022, are being considered by the examiner.
Allowable Subject Matter
Claims 21-29 and 31-41 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention relates to systems and methods for video encoding and decoding.  The method provides an approach for coding fractional motion vectors, common used in video captured from cameras, and integer motion vectors, common used in video captured from a screen. The proposed encoder encodes an indicator that is embedded in a header at a first level of bitstream syntax. The indicator indicates (a) whether or not a motion vector (MV) precision is controlled at a second level of bitstream syntax lower than the first level of bitstream syntax, and (b) if the MV precision is not controlled at the second level of bitstream syntax, whether the MV precision, being controlled at the first level of bitstream syntax, is an integer-sample precision or a fractional-sample precision for a particular video sequence.  In the proposed method, the first level of bitstream syntax is at a sequence level, and the second level of bitstream syntax is at the frame level or the slice level. The indicator has one of three possible values. A first value indicates that the MV precision is not controlled at the second level of bitstream syntax, and that the MV precision, being controlled at the first level of bitstream syntax, is the fractional-sample precision. A second value indicates that the MV precision is not controlled at the second level of bitstream syntax, and that the MV precision, being controlled at the first level of bitstream syntax, is the integer-sample precision. A third value indicates that the MV precision is controlled at the second level of bitstream syntax; and if the MV precision is controlled at the second level of bitstream syntax, for each of multiple frames or regions of the video sequence, there is a flag for the frame or the region in a header at the second level of bitstream syntax. The flag indicates whether the MV precision is the integer-sample precision or the fractional-sample precision for the frame or the region.  The coding system will encode/decode the indicator and the flag in order to determine the MV precision for each coding unit and region. A thorough prior art search was conducted in the instant application. Relevant arts are found in the Notice of References Cited. 
Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 1/26/2022 for details.  During the interview conducted on 7/28/2022, the Examiner suggested the Applicant to include limitations of claim 30 into all of the independent claims. In a supplemental amendment filed on 8/4/2022, the Applicant included this suggestion.  Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate distinct features in the instant invention. In addition, there is no articulate reasoning from the applied references to combine all of the applied references to arrive in the context of the claimed invention.  As a result, claims 21-29 and 31-41 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488